Case: 1:15-cv-11632 Document #: 153-17 Filed: 10/31/19 Page 1 of 9 PageID #:1187




                                 Exhibit 16
Case: 1:15-cv-11632 Document #: 153-17 Filed: 10/31/19 Page 2 of 9 PageID #:1187



                                                                                  11········· ... ' .......,.....,. . . .. . '' ,,,,. .. ' ..., ' ' ' '... ,. ······1:
                                                                                  , Category:                                                                            [
 i ..... ··•.,.' ,·····~ •-   V   •• ,,,,,   ••••~•·•
                                                                                  I Cermak Health Services                                                              .
                                                                                                                                                         HO•""'•'"""'•-•ii
 1
 1
     Subject:                                                                       Page             Policy#:                                                          I
 [j. SpecialNeeds and Services                                                        1 of 8                                 G·06.1                              _j
 ! Title:                                                                             Approval Date:                         Posting Date: ···········                 I
 i! OPIOID TREATMENT PROGRAM
 ~·~=c""•---                                   •     .., .•.••••.•~~~.-·~·•...a.,;;.Ju~nccecc.20"',· 2012 ·.·,.·· ••July;',201?                         ....1!
     PURPOSE
     The purpose of this policy is to provide access to opioid treatment: (1) for detoxification of inmates who
     were enrolled in an opioid treatment program (OTP) immediately before arrest; and (2) for maintenance of
     pregnant women who are opioid dependent

     AFFECTED AREAS
     This policy affects all areas and employees of Cermak Health Services.

     POLICY
     Cermak Health Services, as an operating unit of the Cook County Health and Hospitals System, will
     sponsor a certified, accredited, and licensed opioid treatment program (OTP). The purposes of this
     program are (1) detoxification of newly admitted inmates who were enrolled in an OTP immediately
     before arrest; and (2) maintenance of pregnant women who are opioid-dependent for the duration of their
     pregnancies, with detoxification to follow delivery.

     Cermak will comply with federal and state laws and regulations in its opioid treatment program, including
     42 CFR 8.11-12 and 77 !LAC 2060. The certifying, accrediting, and licensing bodies will be, respectively:
     the Center for Substance Abuse Treatment (CSAT) of the Substance Abuse and Mental Health Services
     Administration (SAMHSA) of the US Department of Health and Human Services (DHHS); the National
     Commission on Correctional Health Care (NCCHC); and the Division of Alcohol and Substance Abuse
     (DASA) of the Illinois Department of Human Services (IDHS).

     DEFINITIONS (from 42 CFR 8.2)
     Certification - the process by which SAMHSA determines that an opioid treatment program is qualified to
     provide opioid treatment under the federal opioid treatment standards.
     Accreditation - the process of review and acceptance by an accreditation body that has been approved
     by SAMHSA to accredit opioid treatment programs using opioid agonist treatment medications.
     Program sponsor - the person named in the application for certification described in Sec. 8.11(b) as
     responsible for the operation of the opioid treatment program and who assumes responsibility for all its
     employees, including any practitioners, agents, or other persons providing medical, rehabilitative, or
     counseling services at the program or any of its medication units. The program sponsor need not be a
     licensed physician but shall employ a licensed physician for the position of medical director.
     Program medical director - a physician, licensed to practice medicine in the jurisdiction in which the
     opioid treatment program is located, who assumes responsibility for administering all medical services
     performed by the program, either by performing them directly or by delegating specific responsibility to
     authorized program physicians and healthcare professionals functioning under the medical director's
     direct supervision.




           CCSAO Rogers v. Dart 15 C 11632 00199
                                                   Plaintiff's Exhibit 16                                                               Page 1 of 8
Case: 1:15-cv-11632 Document #: 153-17 Filed: 10/31/19 Page 3 of 9 PageID #:1187




  Detoxification -- the dispensing of an opioid agonist treatment medication in decreasing doses to an
  individual to alleviate adverse physical or psychological effects incident to withdrawal from the sustained
  use of an opioid drug and as a method of bringing the individual to a drug-free state. Short-term
  detoxification treatment means detoxification treatment for a period not in excess of 30 days. [However,
  taper from very high initial methadone dosage may exceed this time period.]
  Maintenance - the dispensing of an opioid agonist treatment medication at stable dosage levels for a
  period in excess of 21 days in the treatment of an individual for opioid addiction.

  PROCEDURE
  A. Program administration
  1. Cermak's chief medical officer (CMO) will designate a program medical director for the OTP.
  2. The program sponsor will designate a program administrator for the OTP
  3. The program administrator will:
     a. Ensure compliance with all state and federal regulations {see above);
     b. Ensure accessible and timely services for all program participants;
     c. Prepare monthly statistical reports as required by applicable state and federal regulations and
         submit to the medical director;
     d. Convene a multidisciplinary OTP Committee with representatives from the departments of
         Medicine, Mental Health, Pharmacy, and Laboratory:
     e. Facilitate meetings
         1.   Schedule meetings at least quarterly;
         ii. Prepare agenda and minutes;
     f. Maintain archive of statistical reports and meeting minutes.
  4. The program medical director will be an authorized methadone prescriber and will:
     a. Update this policy and any related policies for the program as needed, within the larger
         framework of the institutional policies of Cermak Health Services;
     b. Provide clinical oversight;
     c. Request waivers from CSAT when required for individual patients;
     e. Lead quality improvement efforts for the program;
      f. Delegate specific responsibilities to authorized program physicians and/or healthcare
          professionals functioning under his or her direct supervision, including a designated OTP
          coordinator.
      g. Develop a set of protocols for linear taper from a variety of starting doses of up to 120 mg/d, with
          daily doses decreasing at an integer rate proportional to initial dose, decreasing not more than 7
          mg each day over a period of 10 to 21 days. Example: From an initial dose 40 mg. reduce dose
          by 2 mg every day, reaching zero on Day 21. h. Submit the protocols for approval by the OTP
          Committee.

   B. Initial enrollment
   At the time of intake to the jail:
   1. The intake screener will
        a. Ask whether the inmate reports participation in an opioid treatment program and, if so, will
            provide appropriate forms to complete {see below);
        b. Ask whether the inmate regularly uses heroin or opioid medications obtained on the street;
        c. Refer the patient to an intake clinician if either of the above questions is answered 'yes.'



         CCSAO Rogers v. Dart 15 C 11632 00200
                                         Plaintiff's Exhibit 16                                Page 2 of 8
Case: 1:15-cv-11632 Document #: 153-17 Filed: 10/31/19 Page 4 of 9 PageID #:1187



 Title:                                                                        Page
 OPIOID TREATMENT PROGRAM                                                      3of8


   2.  The inmate, if wishing to continue ongoing opioid treatment while incarcerated, will:
       a, Fill out the upper portion of Cermak Form 853.14, "Methadone Referral," including hls or her
            name and aliases, other identifying information, and name of previous program and counselor;
       b. Sign the consent for release of information on the referral form;
       c. Sign acknowledgment on Cermak Form 863.47, "List of Inmate Rights for the Opioid Treatment
            Program."
   3. The intake clinician will interview and examine !he patient. If a diagnosis of opioid dependence or
       addiction is made (see Appendix), and the patient affirms participation in an opioid treatment program
       a! the tlme of incarceration, then proceed as follows:
       a. Enter the diagnosis of opioid dependence or addiction on the problem list in the clinical
            information system (Cerner) using !CD-9 code 304.x;
       b. Complete the health assessment form (see Cermak Policy E-04);
       c. Determine whether the patlent is experiencing opioid withdrawal symptoms (see Cermak Policy
            G-06) and whether the patient is pregnant;
       d. For pregnant patients:
            i. If dependent on opioids and not previously enrolled in an OTP, refer to emergency room at
                 John Slroger Hospital (via Cermak ER);
            ii. If dependent on opiolds, previously enrolled in an OTP, and manifesting withdrawal, refer to
                 emergency room al John Stroger Hospital (via Cermak ER);
            iii. If dependent on opioids, previously enrolled in an OTP, and not manifesting withdrawal,
                 proceed as below.
       e. For all others: prescribe non-opioid medications for relief of withdrawal symptoms, as needed;
       f. If the patient has been participating in an opioid treatment program and wishes to continue,
            explain the process for enrollment and send an OTP Folder with tl1e signed paperwork to the
            emergency room;
   4. A designated Cermak staff member will, each morning, pick up any new OTP folders from the
        emergency room and, for each:
        a. Call the methadone program named by the inmate; it unable to make contact on a weekend or a
             holiday, document each attempt and continue calling daily until contact is made;
        b. Upon contacting the program, ascertain enrollment status;
             - If enrollment is denied by the program, document accordingly on the Methadone Referral
                  Form and forward the form to the divisional health care team at the dispensary so that the
                  clinician can notify the patient of the rejection. In that case, divisional staff will call the patient
                  to dispensary for evaluation and management of withdrawal,
             - Or, if enrollment is confirmed, then continue as follows.
        c. Ask the methadone program to verify the amount and date of the last dose and to send
             documentation by fax;
        d, Forward the received fax to the Pharmacy;
    5. Pharmacy staff will, upon receiving verification of program particlpation:
        a. Enter the approved patient into the Substance Abuse and Methadone Management System
              (SAMMS), which transmits patient informatlon to the State of Illinois DASA database;
         b, Complete the lower portion of Cermak Form 853.14, "Methadone Referral;"
         c. Deliver the OTP Folder to the emergency roorn;




          CCSAO Rogers v" Dart 15 C 11632 00201
                                            Plaintiff's Exhibit 16                                      Page 3 of 8
Case: 1:15-cv-11632 Document #: 153-17 Filed: 10/31/19 Page 5 of 9 PageID #:1187




     d. Contact the Security Office or the Shift Commander of the patient's housing division to arrange
           escort to the pharmacy; document date, time, phone extension, and name of person contacted on
           the referral form;
     e. Re-contact the shift commander on each shift until the inmate is escorted to the Pharmacy for the
           first dose, or until the patient is released from custody, whichever comes first; annotate the
           referral card for each reminder call;
     f. Order, by protocol, a urine drug screen on the inmate;
     g. Verify that the inmate has already consented for treatment (otherwise obtain consent);
     h. If the patient is pregnant
           i. Verify that laboratory testing has confirmed the pregnancy
           ii. Fax a detoxification exception form to the Illinois State Methadone Authority (312-814-2419).
     i. Provide a copy of the verification fax, together with a copy of the pre-approved set of protocols for
           tapering, to the clinician on duly in the emergency room.
  6. The clinician on duty in the emergency room will
     a. Interview and examine the patient and verify the diagnosis of opioid dependence or addiction
            (see Appendix);
      b. Complete a "History and Physical" form, entering a diagnosis of opioid dependence or addiction;
     c. In the electronic health record (Cerner):
            i. Confirm that opioid dependence or addiction has been entered on the problem list (ICD-9
                  code 304.x):
            ii. Enter an order to alert CCDOC for participation in the Opioid Treatment Program.
      d. Initiate Cermak Form 847.21, "Substance Abuse Treatment Plan," including an explicit diagnosis
            of opioid dependence;
      e. If the patient also is dependent on either alcohol or sedatives, consider maintaining dose until
             after the period of withdrawal from alcohol or sedatives - confer with a physician authorized to
            prescribe methadone as needed.
      g. Sign the prescription to start methadone treatment and specify the initial dose:
      h For pregnant patients, prescribe a constant daily dose at the verified prior dosage;
             For other patients, prescribe a linear taper to zero, with daily doses decreasing at an integer rate
                  proportional to initial dose, starting at the verified prior dosage and decreasing not more than
                  7 mg each day.
             - For prior maintenance doses up to 120 mgld, taper over 10 lo 21 days, using the pre-
                  approved protocol developed by the program medical director.
             - For prior maintenance doses above 120 mg/d, confer with program medical director and
                  consider a taper longer than 21 days
       i. Obtain countersignature from a physician authorized to prescribe methadone;
       j For any patient starting with a methadone dose of 100 mg or more:
              i. Perform a baseline EKG and check the QT interval before the first dose;
              ii. If the QT interval is significantly prolonged, hold methadone and confer with program medical
                   director;
       k. For any patient starting with a methadone dose of 180 mg or more:
               i. Hold methadone and confer with program medical director;
              ii. Alter conferring, arrange to observe the patient after the first dose in the emergency room,
                   the infirmary, or intermediate medical housing;
        I. Send the patient and the OTP folder to the laboratory to obtain a urine sample for drug screening.




        CCSAO Rogers v. Dart 15 C 11632 00202
                                          Plaintiff's Exhibit 16                                  Page 4 of 8
Case: 1:15-cv-11632 Document #: 153-17 Filed: 10/31/19 Page 6 of 9 PageID #:1187




  7. The laboratory will:
      a. Perform a urine drug screen and send the report to !he OTP program;
      b. Send the patient and the OTP folder to the pharmacy for administration of the first dose of
         methadone.
  8. The inmate will:
      a. Provide a urine sample;
      b. Sign for the initlal dose.
  9. The pharmacist will:
      a. Prepare the initial dose of methadone oral solution, diluted in water or juice;
      b. Observe the patient swallow the dose:
      c. Annotate an appointment card for the inmate to bring each day while on the program.
      d. Notify the Patient Schedullng office to enroll the patient in the OTP Clinic.
  10. The Patient Scheduling office will:
      a. Schedule the initial visit in the OTP Clinic and notify CCDOC of the appointment;
      b. Enter a health alert, "Opioid Treatment Program,'' in the information system.

   C.  Daily dosing.
   On each successive day until completion of the program:
   1.  The inmate will present his appointment card to the officer on the !ivlng unit.
   2.  A CCDOC officer will escort the participating inmate from the living unit to the Pharmacy, typically
       between 7:00 and 9:00 am except for inmates with court dates, who will be brought in the afternoon
   3. Pharmacy staff wUI, if the inmate has not arrived by 6:00 pm, contact the shift commander and
       document the date, time, phone extension, and name of the shift commander on the daily methadone
       worksheet;
   4. The inmate will present his appointment card to the pharmacist and sign for the day's dose
   5. The pharmacist will:
       a. Check whether the inmate is due to complete a random drug screen, once between Day 8 and
           Day 14 and then again between Day 15 and Day 21 {and monthly thereafter, for those on long-
           term or maintenance methadone).; if due, ensure that the urine sample is obtained before the
           dose is given;
       b. Prepare the day's dose of methadone oral solution diluted in water or juice;
       c. If the inmate has been put into segregation, bring the dose lo the patient's cell.
       d. Observe the patient swallow the dose:
       e. Annotate the appointment card.

   D. Clinical follow-up
   1. The OTP coordinator will schedule each patient for at least one appointment with a program clinician
      during opioid taper and another upon completion of the taper.
   2, A program clinician will, at the OTP clinic visit:
      a. Confirm in the electronic health record (Cerner) that opioid dependence has been entered on the
           problem list (ICD-9 code 304.x);
      b. Obtain additional details of history and check physical examination or lab results as indicated;
      c. Assess for symptoms and signs of active opioid withdrawal and treat as needed; consider slowing
           rate of taper if symptoms are severe.
      d. Offer HIV and hepatitis screening, as well as hepatitis B immunization;




         CCSAO Rogers v. Dart 15 C 11632 00203
                                        Plaintiff's Exhibit 16                               Page 5 of 8
Case: 1:15-cv-11632 Document #: 153-17 Filed: 10/31/19 Page 7 of 9 PageID #:1187




      e.Refer as needed to mental health and/or medical services;
      f. Provide additional patient education;
      g. If the patient opts to withdraw from the OTP, notify the divisional clinician to follow up.
      h. Formulate a plan with the inmate for follow-up care in the community in the event that the inmate
         is released, whether during the taper or after completion;
  3. The program medical director will:
     a. Advise program clinicians regarding clinical and administrative matters as needed;
     b. Request a waiver from CSAT for these special cases:
         i. Detoxification more than twice in any 12-month period, or
         ii. Maintenance rather than detoxification, for a reason other than pregnancy

  E. Diversion control
   1. The pharmacy director will:
      a. Stock and use only methadone oral solution for the OTP program;
      b. Store unopened methadone stock bottles in a DEA-approved safe, numbered consecutively, and
            accounted for daily;
      c. Limit access to the methadone safe to authorized pharmacists.
   2. Authorized pharmacists will:
      a. Have only one stock bottle open at any time; withdraw a new bottle from the safe when needed;
      b. Refill the dispensing bottle to a maximum of 1000 ml of methadone oral solution;
      c. Keep both the opened daily bottle and the dispensing bottle in a locked cabinet when not in use;
      d. Inventory methadone stock at these times:
            i. End-of-shift - An exiting pharmacist and an incoming pharmacist each take and reconcile the
                 inventory. Both enter their inventories on a DASA form, "Daily Methadone Accountability."
            ii. Weekly - take and record a separate inventory on the form Narcotic Use Record for
                 Methadone.
            iii. In case of spillage or wastage - immediately inventory the methadone to determine amount
                 lost and record on the daily methadone work sheet. A witness must verify and sign. Prepare
                 and submit an incident report to the pharmacy supervisor before the end of the shift.
   3. Pharmacy administration will review all records for accountability through its quality assurance
      program.
   4. The Director of Pharmacy will submit all quality assurance reports and notification of all discrepancies
       to the OTP program administrator.

   SELF-MONITORING OF COMPLIANCE INDICATORS
   1. The director of pharmacy will transmit an electronic data file listing all patients receiving methadone
      and their dosing to DASA for oversight by the state.
   2. The program medical director will:
      a. Review all statistical and quality improvement reports and foiward to Cermak's director of quality
          improvement, chief medical officer, and chief operating officer;
      b. In the event of an adverse health incident possibly related to the program, assign a physician to
          review the case and to submit a written report within 30 days;
      c. In the event of death of a program participant, either during or within 7 days after detoxification:
           i. Immediately notify both DASA and CSA T;
           ii. Conduct a mortality review in accordance with Cermak Policy A-10.




           CCSAO Rogers v. Dart 15 C 11632 00204
                                         Plaintiff's Exhibit 16                                Page 6 of 8
Case: 1:15-cv-11632 Document #: 153-17 Filed: 10/31/19 Page 8 of 9 PageID #:1187




  CROSS REFERENCES
                            .. ·-·---         .   ---·-·-                           -·----"·
  NCCHC Standards addressed bv thispolicv                   G-06
  Pertinent ACA Standards
              ·----
                                                            4-ALDF-4C-36                            ............... ·-···"··
  Cennak QOlicl number in last revision                     0!:Q_8G-06; 07-05-02; OTP-111                         _
  Revision dates of all previous versions                   212006, ... , 10/1987 for 01-088-06 & 07-05-02;
                                                            4/2007 for "--~----
                                                                        OTP-111
   Date of last review, if later than last revision         n/a
 , Other related Cermak ~olicies                            G-06, G-07
 i Pertinent system-wide CCHHSp()H~ies .                    n/a
   Pertinent custodv directives                             nla     ..

  APPENDIX -- Diagnosis of opioid dependence and addiction
  Behavior supportive of a diagnosis of opioid dependence includes:
  • Significant levels of tolerance resulting in experiencing withdrawal symptoms on abrupt
     discontinuation of opioid substances:
  • Signs and symptoms that reflect compulsive, prolonged self-administration of opioid substances that
     are used for no legitimate medical purpose or, if a general medical condition is present that requires
     opioid treatment, use of opioid doses that are greatly in excess of the amount needed for pain relief;
  • Such regular patterns of compulsive drug use that daily activities are typically planned around
     obtaining and administering opioids;
  • Purchase of opioids on the illegal market or obtaining opioids by faking or exaggerating general
     medical problems or by receiving simultaneous prescriptions from several physicians:
  • Engaging in drug-related crimes, such as, fraudulently writing prescriptions for opioids or diverting
     opioids prescribed for other patients or from pharmacy supplies. (DSM-IV-TR}

   Behavior indicative of opioid addiction includes:
   • Continuing use of the opiate despite known adverse consequences to self, family, or society;
   • Obtaining illicit opiates:
   • Using prescribed opiates inappropriately;
   • Previous attempt(s) at tapering using methadone or other drugs.

   The patient may not have physiologic dependence at present since this may be continuation of
   methadone use for a long time in the community without illicit use of opioid substances in the recent past.




          CCSAO Rogers v. Dart 15 C 11632 00205
                                             Plaintiff's Exhibit 16                                                  Page 7 of 8
Case: 1:15-cv-11632 Document #: 153-17 Filed: 10/31/19 Page 9 of 9 PageID #:1187




  POLICY UPDATE SCHEDULE
  To be reviewed no later than 1 year after posting date.


  POUCY LEAD                       Avery Hart, MD
                                   Chief Medical Oflicer


  REVIEWER(S)                      Cindy Kienlen, RN
                                   Mary Ann Wrobel, PharmD
                                   Quality Improvement Committee


                                                ()
                                                i   /

  APPROVAL PARTY(IES)
                                       i   /t•\ ~ ·"'1/\,.A.-~- ~
                                   Michael Puis · , DO

                                   Chief ~~:Off~~k!)

                                   Avery Hart, MD
                                   Chief Medical Officer
                                                        U
  REVIEW HISTORY
  Written: August 01, 2010
  Revised: June 20, 2012




         CCSAO Rogers v, Dart 15 C 11632 00206
                                           Plaintiff's Exhibit 16     Page 8 of 8
